Citation Nr: 1517528	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1989, to include service in Vietnam from June 1968 to June 1969.  He died in November 2005, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Philadelphia, Pennsylvania certified the appeal to the Board.

The appellant testified before the undersigned Veterans Law Judge in May 2014; a transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal; VBMS does not include any additional records, and Virtual VA includes a copy of the May 2014 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appeal is being remanded for an additional VA medical opinion and outstanding records.  The appellant has contended that the Veteran's service-connected coronary artery disease caused or materially contributed to his death.  The death certificate indicates that the immediate cause of his death was pulmonary complications post lung transplant.  The date of death was November 14, 2005.

First, a remand is required to obtain outstanding records.  During the Board hearing, the appellant indicated that the Veteran had to undergo stent placement before he underwent a lung transplant, possibly in 2005.  See Transcript (Tr.) at 5.  She stated that he was treated at the University of Pittsburgh Medical Center for the stent placement and lung transplant.  See id. at 9.  He also received treatment at the Walter Reed Army Medical Center.  See id. at 16.  The claims file currently includes records from the University of Pittsburgh Medical Center dated from February 2001 to March 2001, but does not include medical records regarding the stent placement and lung transplant.  The claims file also includes a March 2011 letter from Dr. DK who indicated he treated the Veteran for idiopathic pulmonary fibrosis at Walter Reed Army Medical Center, but does not include those underlying records.  On remand, any outstanding records should be obtained.  See 38 C.F.R. § 3.159(c)(1) (2014) (providing that VA's duty to assist includes making reasonable efforts to obtain private medical records).

Second, a remand is required to obtain an additional VA medical opinion.  The medical opinion that was obtained in November 2013 is inadequate.  The examiner opined that the Veteran's death was less likely than not proximately due to or the result of the Veteran's service connected condition, noting only that the death certificate found the cause of death was due to pulmonary complications and there was evidence of normal cardiac thallium stress test.  The examiner did not address whether the Veteran's service-connected coronary artery disease materially contributed to or accelerated the Veteran's death.  The examiner also did not address the stent placement that was required prior to the lung transplant, the autopsy report that showed moderate to severe atherosclerosis and septal fibrosis, or the June 2005 heart catheterization that showed 80 percent mid stenosis and 50 percent distal stenosis in the left main coronary artery.  In addition, as noted above, there are pertinent outstanding records that should be reviewed.  Accordingly, a remand is required to obtain an additional VA medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's heart and lung disorders, to include Walter Reed Army Medical Center and the University of Pittsburgh Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

2.  After obtaining any identified and outstanding records, refer the Veteran's claims folder to a VA examiner for an opinion as to the cause of his death.  The claims file, including a copy of this remand, should be made available for review in conjunction with the opinion.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  An explanation for all opinions expressed must be provided.  

The appellant contends that the Veteran's service-connected coronary artery disease caused or materially contributed to his death.  She notes that the Veteran had to undergo a stent placement before he was eligible for a lung transplant.  

After reviewing the Veteran's claims folder, including his medical records, the death certificate, and the autopsy report, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's coronary artery disease:  a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  In rendering this opinion, it is not sufficient to show that the coronary artery disease shared in producing death, but rather it must be shown that there was a causal connection.  The examiner must also address the delay in the Veteran's lung transplant caused by his need for stent placement.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

